Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, the limitations of independent claim 1;
“the electricity waste operation is performed by supplying the electric power generated during the regenerative operation of the second rotating electric machine to the first rotating electric machine and setting the internal combustion engine as a load of the first rotating electric machine operating so that the internal combustion engine is continuously driven by the first rotating electric machine during a whole duration of the electricity waste operation and electricity waste is achieved;”
and 
“the control unit starts the electricity waste operation prior to the state of the electric capacitor becoming the fully charged state, and when a remaining capacity of the electric capacitor becomes equal to or greater than the threshold value during the regenerative operation of the second rotating electric machine, the control unit shifts from a braking control during the regenerative operation that does not include the electricity waste operation, to a braking control during the regenerative operation that includes the electricity waste operation such that the electricity waste operation is continuously performed during a whole duration of the braking control during the regenerative operation that includes the electricity waste operation;”
are found to distinguish the instant application from the prior art made of record and available when viewed in the context of the other limitations of the independent claim. It is found that it would . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morisaki (US 10246075) teaches a vehicle equipped with a regenerative braking system that selectively adjusts regenerative braking and electricity discharging operations based at least upon predictions of changes in the stored charge of a capacitor based upon the environment and route of the vehicle. 
Ogawa (US 9969271) teaches a vehicle equipped with a regenerative braking system that adjusts regenerative energy and electricity discharge operations based on predictions of downhill sections on the route of the vehicle. 
Schwarz et al. (US 8437936) teaches adjusting vehicle control, in particular braking, based upon determinations of the radius of curvature of the road. 
Ogawa (US 9758153) teaches a hybrid vehicle with two motor generators, an electricity storage device, and a controller that controls charging and discharging of the electricity storage device, which can execute state of charge operations based on predicted road situations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661